JUSTICE LYTTON delivered the opinion of the court: Plaintiff, J.S.A., filed a petition to determine the existence of a parent-child relationship with WT.H. Defendant M.H. gave birth to WT.H. during her marriage to codefendant WC.H. Defendants filed a motion for a “best interest” hearing and asked the court to dismiss plaintiff’s petition. The court held a best interest hearing and subsequently dismissed plaintiffs petition. The court also issued a protective order prohibiting the parties from publicly discussing the case and ordering plaintiff not to contact the child. We reverse and remand the dismissal of plaintiffs parentage petition but affirm the issuance of the protective order. FACTS Plaintiff and defendant M.H. are attorneys who shared office space with each other. Both were married, but from 1993 to 1998, they were engaged in an extramarital sexual affair. M.H. became pregnant in 1995. At that time, she was having sexual intercourse with her husband and plaintiff. In January 1996, M.H. gave birth to W.T.H.; her husband was listed as the father on the birth certificate. In January of 1999, following the termination of the affair, a deoxyribonucleic acid (DNA) test allegedly proved that plaintiff was the child’s biological father. Several months later, plaintiff filed a petition to determine the existence of a parent-child relationship under the Illinois Parentage Act of 1984 (Act) (750 ILCS 45/7(a) (West 2000)). At defendants’ request, the court held a best interest hearing to determine whether it was in the child’s best interest to order DNA testing. The court concluded that the best interest of the child would be served by denying plaintiffs request for DNA testing and dismissing his parentage petition. The court also issued a protective order barring the parties from publicly discussing the case and prohibiting plaintiff from contacting the child. ANALYSIS I. Preliminary Procedural Issues  We begin by addressing three procedural issues raised by defendants. All of the issues are questions of law, and we review them de novo. Woods v. Cole, 181 Ill. 2d 512, 516 (1998). Defendants contend that plaintiffs appeal was not filed in a timely manner. They argue that the status of the parties was finally determined on November 21, 2001, when the trial court issued its findings of fact. Plaintiff filed his notice of appeal on January 4, 2002, more than 30 days after the determination.  Supreme Court Rule 303(a)(1) requires an appeal to be filed within 30 days after the entry of a final judgment. 155 Ill. 2d R. 303(a)(1). A judgment is final if it fixes absolutely and finally the rights of all parties. In re Marriage of Carr, 323 Ill. App. 3d 481, 483 (2001). The trial court issued oral findings of fact on November 21, 2001, but entered a written order adopting those findings on December 7, 2001. Plaintiff filed his appeal within 30 days of that written order. Furthermore, the trial court entered a nunc pro tunc order on January 4, 2002, to amend the December 7 order to include language making that order appealable. Since the notice of appeal was filed within 30 days of the final order, the appeal is timely.  Defendants also challenge plaintiffs standing to bring a parentage petition. Defendants argue that, since they were married to each other when the child was born, WC.H. is presumed to be the father; therefore, plaintiffs petition should have been an action to declare the nonexistence of a parent-child relationship. Regardless of any legal presumptions of paternity, a man alleging that he is the father of a child may bring an action to determine a parent-child relationship. 750 ILCS 45/7(a) (West 2000). Those actions must be brought no later than two years after the child reaches the age of majority. See 750 ILCS 45/8 (West 2000). Since the child in this case has not yet reached majority, plaintiff has standing to bring his parentage petition.  Last, defendants argue that we should sanction plaintiff for references in his brief to nonadmitted exhibits, specifically, for references to the results of a DNA test. Supreme Court Rule 375 allows a reviewing court to impose sanctions for failure to comply with appellate procedure or for misrepresenting the record. 155 Ill. 2d R. 375. The purpose of Rule 375 is to provide a punishment for litigants for their abusive conduct. Sterling Homes, Ltd. v. Rasberry, 325 Ill. App. 3d 703, 709 (2001). Though the DNA test results were never admitted into evidence, numerous witnesses testified about the test. Plaintiffs references to the test were not abusive conduct, and we decline to impose sanctions against plaintiff. II. Best Interest Hearing Plaintiff argues that the trial court exceeded its authority under the Act when it ordered a best interest hearing and dismissed his petition. Because this issue concerns the construction of a statute, our review is de novo. In re C.W., 199 Ill. 2d 198, 211 (2002).  Section 11 of the Act states that “[a]s soon as practicable, the court *** may, and upon request of a party shall, order or direct the mother, child and alleged father to submit to [DNA] tests to determine inherited characteristics.” 750 ILCS 45/11(a) (West 2000). In construing statutory provisions, the word “shall” is indicative of mandatory legislative intent. Fumarolo v. Chicago Board of Education, 142 Ill. 2d 54 (1990). In parentage cases, the trial court has no inherent powers to deviate from the statute; it is limited to the exercise of the powers given it by the Act. In re Adams, 324 Ill. App. 3d 177, 180 (2001).  We agree with defendants that the best interests of the child must generally guide the court, but that standard does not vest the trial court with inherent, special powers. The trial court is bound by the parameters of the Act. The Act provides that the court may order testing sua sponte, but it must order testing at the request of a party. It does not give the court the authority to order a best interest hearing prior to a blood test. The trial court erred in dismissing plaintiffs parentage petition. Nevertheless, defendants cite to In re Marriage of Slayton, 277 Ill. App. 3d 574 (1996), to support their argument. In Slayton, the petitioner argued that the trial court should have determined whether it was in the child’s best interest to proceed with a parentage action prior to allowing the action to proceed. The appellate court found that the issue was not necessary to its disposition and declined to address it. Slayton, 277 Ill. App. 3d at 577-78. Slayton does not support defendants’ argument. Defendants also argue that the Act gives the trial court the power to preside over a best interest hearing before ordering the DNA testing, citing section 12 (750 ILCS 45/12 (West 2000)). The Act does not give the court that power. Section 12 states that the court must determine whether it is in the child’s best interest to make a judicial declaration of the parent-child relationship, and then, on the basis of that evaluation, make a recommendation for settlement to the parties. Further, section 12 does not provide for a hearing. It does not give the court the power to order the parties to do anything. Section 12 only gives the court the power to recommend a settlement. The best interest determination is based on a pretrial conference and is merely a predicate to that recommendation. The parties need not agree to the recommendation, and it does not have the effect of a court order on the parties. Without a settlement agreement between the parties, the trial court does not have the authority to dismiss the action under section 12. Paternity determinations should turn on the best interest of the child. In re Custody of D.A., 201 Ill. App. 3d 810, 823 (1990). A paternity action to determine a child’s biological father may not necessarily be in the child’s best interest. In re Parentage of Griesmeyer, 302 Ill. App. 3d 905, 914 (1998). Under the Illinois Parentage Act, a court does not have the power to consider the best interest of the child before allowing DNA testing to proceed, and we do not have the power to vest the court with that authority. The Act itself does not explicitly provide for a best interest hearing at any time during the proceedings. If parentage determinations are to be made under the best interest standard, the legislature must amend the Act to provide for a best interest hearing. The law, as it exists today, fails to protect the child’s best interests in parentage determinations. III. Protective Order  Plaintiff argues that the court exceeded its authority by issuing the protective order preventing the parties from publicly discussing the case and barring plaintiff from contacting the child. A trial court has the power to protect the privacy of parties appearing before it. Northern Trust Co. v. Brentwood North Nursing & Rehabilitation Center, Inc., 225 Ill. App. 3d 1039, 1042 (1992). More specifically, courts have a special interest in protecting the welfare of children. In re Marriage of Lappe, 176 Ill. 2d 414, 431 (1997). The court issued the order to protect the young child from future harm and humiliation. Such an order can be a proper judicial tool to protect the welfare of the child. We find that the court did not exceed its authority when it imposed the protective order on the parties. CONCLUSION The order of the circuit court of Will County is reversed in part, affirmed in part and remanded for further proceedings. Affirmed in part and reversed in part; cause remanded.